Case: 3:20-cv-00819-JDG Doc #: 23 Filed: 05/27/21 1 of 1. PageID #: 2630




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

BRANDI CANTU,                    )                   CASE NO. 3:20-CV-00819
                                 )
               Plaintiff,        )
                                 )
               v.                )                   MAGISTRATE JUDGE
                                 )                   JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
               Defendant.        )                   JUDGMENT
                                 )
                                 )



      Consistent with this Court’s contemporaneously filed Memorandum of Opinion and Order,

the Commissioner’s final decision is AFFIRMED.

      IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: May 27, 2021




                                            1
